Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “detecting, by the memory controller of the storage device, a host delay time of the host each time a read command is received from the host during the data transfer delay time period; and adjusting, by the memory controller, the data transfer delay time period based on one or more of the detected host delay times, wherein the host delay time is configured to include time elapsed from the start of the data transfer delay time period until the read command of the host is received.”
The closest prior art of record, Takakura et al. patent US 8,185,760 B2, discloses “a memory controller configured to instruct read-out of data in the memory device and a physical part configured to terminate a read-out signal for a certain period containing an arrival time of data read out from one memory device of the memory device equipment in accordance with a read-out instruction from the memory controller and excludes a part of a delay time from the read-out instruction until the data read-out of at least one other memory device.” However, Takakura et al. fails to disclose “wherein the host delay time is configured to include time elapsed from the start of the data transfer delay time period until the read command of the host is received.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ROSSITER/           Primary Examiner, Art Unit 2133